In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-18-00462-CR
     ___________________________

 DONTRELL LAMOND DOCK, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 2
           Tarrant County, Texas
        Trial Court No. 1484820D


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                          MEMORANDUM OPINION

      A jury convicted Dontrell Lamond Dock of murder, a lesser-included offense

of the charged offense (capital murder), and assessed his punishment at life in the

penitentiary. After sentencing, Dock appealed.

      Attacking the trial court’s order denying his motion to suppress, Dock raises

five issues, which we quote:

      1.     Whether Dock’s confession to participating in the robbery should
             have been suppressed because the police deliberately
             circumvented Miranda.[1]

      2.     Whether Dock’s confession should have been suppressed because
             Dock’s ostensibly non-custodial interrogation was in fact
             custodial, thus demanding the warnings required by Miranda and
             Article 38.22 of the Texas Code of Criminal Procedure.

      3.     Whether Dock’s confession should have been suppressed because
             Dock was persuaded to confess, thereby making the confession
             involuntary under Article 38.21 of the Texas Code of Criminal
             Procedure.

      4.     Whether Dock’s text messages and internet searches should have
             been suppressed because Dock’s consent to search his iPhone was
             involuntary.

      5.     Finally, even if, individually, the admissions of Dock’s confession,
             text messages, and internet searches were not harmful, the
             admissions were cumulatively harmful, meriting the reversal of his
             conviction. Indeed, Dock’s confession, text messages, and
             internet searches were the entirety of the State’s case.

We affirm.



      1
       Miranda v. Arizona, 384 U.S. 436, 479, 86 S. Ct. 1602, 1630 (1966).


                                          2
                                     Background

       Chris Russell sold marijuana out of a Fort Worth apartment. One night while

Russell was sleeping, gunmen broke into his apartment, demanded money and drugs,

and shot and killed him. Although many people were in the apartment, none could

pinpoint the assailants.

       Identifying Russell’s gunmen—and ultimately Dock—took the path of falling

dominoes.

      Through the apartment complex’s security footage, Detective John Galloway

and a second detective referred to only as Detective Green were able to identify the

suspects’ car’s license plate, from which they learned that Terri Ross and Brodrick

Ross Sr. were the owners. Perhaps more important, by running the license plate

through another system, the detectives pinned down the car’s location to an

apartment complex in Denton.

       The Denton apartment complex’s manager told the detectives that the car was

registered there as belonging to a guest of complex tenant Dalisha Brooks. Brooks

told the detectives that the car belonged to Darius Ross.

       After speaking to Darius, the detectives learned that his brother, B.J., had

borrowed Darius’s car to pick up “some people in Conroe” and drive them to Fort

Worth, where they had planned to commit a robbery. Darius did not mention Dock

to Detective Galloway.




                                           3
      But after Detective Galloway left the interrogation room, Darius’s mother

entered; the interrogation-room camera, which was still running, recorded their

conversation. Darius mentioned the name “Dock.”

      The next domino was B.J., who informed Detective Galloway that “Dontrell

Dock” participated in the robbery. Detective Galloway now had a full name, and

Dock was now a suspect. Even so, Detective Galloway opined that he still lacked

probable cause to arrest Dock.

      Wanting to speak with him in person, Detective Galloway telephoned and

asked if Dock would travel from Conroe to Fort Worth for an interview. Detective

Galloway assured Dock that if he came to Fort Worth, “he’d be leaving the way he

came.” Dock agreed. Only 19 at the time, on January 17, 2017, Dock and his mother

made the three-and-a-quarter-hour drive from Conroe to Fort Worth.

      At the Fort Worth police station, while Dock’s mother waited outside the

interrogation room, Detective Galloway told Dock that he was not under arrest, that

he was free to leave, and that the door to the room was not locked. Asserting that he

was there to clear his name, Dock then embarked on a lengthy chat with Detectives

Galloway and Green.2 Four hours later, after Dock had admitted to participating in


      2
        Although “chat” aptly describes the tenor of the detectives’ interactions with
Dock, we will refer to the process as an “interrogation” because Detective Galloway
acknowledged that Dock was a suspect and because the detectives’ purpose was to
gather information. See Rhode Island v. Innis, 446 U.S. 291, 301, 100 S. Ct. 1682, 1689–
90 (1980) (“[T]he term ‘interrogation’ under Miranda refers not only to express
questioning, but also to any words or actions on the part of the police (other than

                                           4
the armed robbery that resulted in Russell’s death and after Dock had consented to

letting the police search his cell phone, Dock left the police station.3 Dock never

asked to stop the interrogation, never asked for an attorney, and never asked to leave.

Then again, at no point during the roughly three-hour interrogation4 did Detective

Galloway inform Dock that he had the right to remain silent, that anything he said

could be used against him in a court of law, that he had the right to the presence of an

attorney, or that if he could not afford an attorney, one would be appointed to him

before any questioning if that was what Dock wanted. In short, Dock never received

any Miranda warnings.


those normally attendant to arrest and custody) that the police should know are
reasonably likely to elicit an incriminating response from the suspect.” (citation
omitted)).

       After the interrogation, when Dock was first alone with his mother (but while
the interrogation-room camera was still running), he expressed his satisfaction with
how the interrogation had gone and assured her that he knew that both he and B.J.
(whom Dock had not identified as the shooter) were going to be okay “for a fact.”
      3
       Dock identified the shooter to the detectives. Dock also described the
shooting as unnecessary and unprovoked.

       But the next day, Dock discovered a gun in his backpack and his mother
notified Detective Galloway, who then drove to Conroe, where a Conroe crime-scene
police officer took custody of it. A firearm and tool-mark examiner later identified the
gun as the murder weapon. Although law enforcement arrested the person whom
Dock identified as the shooter, a grand jury no-billed him.
      4
         The interrogation itself lasted about three hours, but Dock and his mother
remained in the interrogation room for the next hour or so while the police
consensually obtained Dock’s cell phone’s contents. The State’s video exhibit runs
slightly over four hours altogether.


                                           5
      After the interrogation, Dock and his mother went home to Conroe.

      Detective Galloway acknowledged never having read Dock his Miranda rights

or his rights under Article 38.22 of the Texas Code of Criminal Procedure. When

asked why he had not, Detective Galloway responded, “It was a noncustodial

interview, and since he wasn’t in custody[,] he was free to leave and gonna be able to

leave on his own accord whenever he wanted.” Detective Galloway conceded that for

noncustodial interrogations, nothing stopped him from giving the Miranda warnings,

but he chose not to, agreeing that for noncustodial interrogations, he did not give

Miranda warnings. This appeared to trouble the trial court:

      THE COURT: Wouldn’t it be just as easy, he’s in there, he doesn’t have
      a lawyer, he seemed like he was volunteering information to you,
      wouldn’t it have been easier just to Mirandize him anyway, just in case?

      THE WITNESS: When you say that, yes, sir, I guess I could have done
      that, yes, sir. I chose not to, yes, sir, you’re right.

      THE COURT: I mean, do y’all do that all the time with everybody else?

      THE WITNESS: On noncustodial interviews, yes, sir.

      Pressing further, the trial court then asked Detective Galloway if he was using

this procedure to circumvent the Miranda warnings:

      THE COURT: You thought he was a suspect. It’s simple to just
      Mirandize the guy, whether he’s in custody or he’s not in custody,
      especially if you think he’s a suspect. I mean, you’ve gotten other
      information that he quite possibly would be a suspect, and you could put
      your hands on him anyway.

             I think what I’m trying to find out is is that your procedure that
      even if he’s a suspect, that you will invite them in, get the information,


                                           6
      allow them to leave, arrest them shortly after that, and then come into
      court and say, well, he wasn’t in custody so I could ask him all these
      questions without Mirandizing him. Is that pretty much your procedure?

      THE WITNESS: No, sir, it’s not the procedure. After talking to him, we
      went ahead and got surveillance video, so I could see for myself, and
      worked on cellphone records, that kind of thing, so we could
      corroborate their story.

      THE COURT: All right.

      THE WITNESS: We tried to get more information, because at that
      point I had finger-pointing, basically, so I wanted to corroborate their
      statements with other evidence to be collected later.

      THE COURT: Okay. All right. That’s what I needed to know.

      When ruling, the trial court summarized the facts and its analysis at length,

concluding by stating that Dock was not in custody and that Dock’s statement was

voluntary:

      Now, custody occurs when a suspect is actually arrested, and it also can
      occur when a suspect is physically deprived of his freedom of action in
      any significant way, such as being placed in a police vehicle, taken to a
      police station for questioning, or where the suspect is led to believe, as
      any reasonable person would be, that he is deprived of his freedom of
      movement or where there is probable cause to arrest him and [the]
      police do not tell the suspect that he’s free to leave. Detective Galloway
      did none of that. He actually told him he was free to leave. He actually
      told him that after you talk with me today, you’re going home. And
      that’s, in fact, what happened; after the interview, Mr. Dock and his
      mother left the station and they went back to Conroe.

         And the Court’s going to make that finding[—]that an accused, even
      though he might be a suspect, is not in custody where the accused
      voluntarily accompanies police officers, who are then in the process of
      investigating a crime, and whether that be to a police station or to
      anyplace else, and that [the] police officer informs him that he, in fact, is
      not only not in custody but he’s free to leave at any time.


                                           7
         Now, the better part of valor would be, yes, give him his [Miranda]
      warnings. That’s what the Court was asking Officer Galloway about. But
      the Court also recognizes that police officers may use any type of
      techniques that they feel would be legal to get the information that they
      need concerning a crime that has occurred. And if the police officers are
      not threatening a person and not holding a person in confinement, [are]
      not telling [the person] that [he has] no right to leave, then they’re free to
      use these techniques. I mean, it’s done all the time.

          So based upon all of this, the Court is going to make a finding that
      Mr. Dock did go into this interview voluntarily, that he was not
      compelled by Detective Galloway or any of the other officers to remain
      there under the threat that he could not leave or remove himself from
      the interview room, that he was not denied any facilities, restroom
      facilities, or was offered several times if he needed additional water or
      beverage, and that as such, the interview was done properly. It was not
      done under the force of an arrest, and it was, in fact, a voluntary
      statement, given that Mr. Dock was not under arrest and that he was, in
      fact, free to leave, and the he did, in fact, leave[,] and so it was not a
      custodial interrogation. That’s going to be the Order of the Court.

                                 Standard of Review

      We apply a bifurcated standard of review to a trial court’s ruling on a motion to

suppress evidence. Amador v. State, 221 S.W.3d 666, 673 (Tex. Crim. App. 2007);

Guzman v. State, 955 S.W.2d 85, 89 (Tex. Crim. App. 1997). In reviewing the trial

court’s decision, we do not engage in our own factual review. Romero v. State,

800 S.W.2d 539, 543 (Tex. Crim. App. 1990); Best v. State, 118 S.W.3d 857, 861 (Tex.

App.—Fort Worth 2003, no pet.). The trial judge is the sole trier of fact and judge of

the witnesses’ credibility and the weight to be given their testimony. Wiede v. State,

214 S.W.3d 17, 24–25 (Tex. Crim. App. 2007). We thus defer almost totally to the trial

court’s rulings on (1) questions of historical fact, even if the trial court determined



                                            8
those facts on a basis other than evaluating credibility and demeanor, and

(2) application-of-law-to-fact questions that turn on evaluating credibility and

demeanor. Amador, 221 S.W.3d at 673; Montanez v. State, 195 S.W.3d 101, 108–09 (Tex.

Crim. App. 2006); Johnson v. State, 68 S.W.3d 644, 652–53 (Tex. Crim. App. 2002). But

when application-of-law-to-fact questions do not turn on the witnesses’ credibility and

demeanor, we review the trial court’s rulings on those questions de novo. Amador,
221 S.W.3d at 673; Estrada v. State, 154 S.W.3d 604, 607 (Tex. Crim. App. 2005);

Johnson, 68 S.W.3d at 652–53.

      Stated another way, when reviewing the trial court’s ruling on a suppression

motion, we must view the evidence in the light most favorable to the ruling. Wiede,
214 S.W.3d at 24; State v. Kelly, 204 S.W.3d 808, 818 (Tex. Crim. App. 2006). When the

trial court makes explicit fact findings, we determine whether the evidence, when

viewed in the light most favorable to the trial court’s ruling, supports those findings.

Kelly, 204 S.W.3d at 818–19. We then review the trial court’s legal ruling de novo

unless its explicit fact findings that are supported by the record are also dispositive of

the legal ruling. Id. at 818. Even if the trial court gave the wrong reason for its ruling,

we must uphold the ruling if it is both supported by the record and correct under any

applicable legal theory. State v. Stevens, 235 S.W.3d 736, 740 (Tex. Crim. App. 2007);

Armendariz v. State, 123 S.W.3d 401, 404 (Tex. Crim. App. 2003).




                                            9
                                      Discussion

I.    Dock was not in custody.

      We address Dock’s second issue first—that is, was he in fact in custody and

thus entitled to the warnings required by Miranda and Article 38.22? See Miranda,
384 U.S. at 444–45, 86 S. Ct. at 1612; Tex. Code Crim. Proc. Ann. art. 38.22, § 3(a)(2).

Miranda addresses “the admissibility of statements obtained from an individual who is

subjected to custodial police interrogation.” Miranda, 384 U.S. at 439, 86 S. Ct. at

1609. “By custodial interrogation, [courts] mean questioning initiated by law

enforcement officers after a person has been taken into custody or otherwise deprived

of his freedom of action in any significant way.” Id. at 444, 86 S. Ct. at 1612.5 A

custodial interrogation is also a prerequisite to the warnings required by Section

3(a)(2) of Article 38.22. See Tex. Code Crim. Proc. Ann. art. 38.22, § 3(a)(2).

      An officer’s obligation to give the warnings is triggered only when a person is

in custody. Stansbury v. California, 511 U.S. 318, 322, 114 S. Ct. 1526, 1528 (1994). And

courts determine whether a person is in custody by examining all the circumstances

surrounding the interrogation and resolving whether law enforcement formally


      5
       Miranda discussed how the FBI and some foreign jurisdictions require
warnings before law enforcement interrogates suspects. 384 U.S. at 483–90, 86 S. Ct.
at 1632–36. Miranda itself did not go that far. Although Detective Galloway denied
having probable cause to arrest Dock (which Dock disputes), Detective Galloway
acknowledged that Dock was a suspect. But under Miranda, whether Detective
Galloway had probable cause and whether Dock was a suspect are not the questions
asked. Whether Dock was in custody is.


                                           10
arrested the person or, alternatively, restrained the person’s freedom of movement to

the degree associated with a formal arrest. Id., 114 S. Ct. at 1529.

   A. The detectives’ interrogation techniques were indistinguishable from
      those used in custodial interrogations.

       Dock focuses on the detectives’ interrogation techniques, which were

remarkably similar to those discussed in Miranda over half a century ago. See id. at

448–50, 86 S. Ct. at 1614–15.

       In Miranda, by reviewing various police manuals, the Supreme Court learned

that the primary psychological factor contributing to successfully interrogating

someone was privacy—being alone with the person being interrogated. Id. at 448–49,

86 S. Ct. at 1614–15. Isolation cuts the person off from others who might otherwise

provide moral support and simultaneously reinforces law enforcement’s perceived

invincibility. Id. at 449–50, 86 S. Ct. at 1615.

       In Dock’s case, although Dock’s mother came with him, Detectives Galloway

and Green interrogated him in a small interrogation room while Dock’s mother

waited elsewhere. They had successfully isolated Dock.

       Continuing with its review of police manuals, the Supreme Court wrote that the

manuals instructed interrogators to “display an air of confidence in the suspect’s guilt

and from outward appearance to maintain only an interest in confirming certain

details.” Id. at 450, 86 S. Ct. at 1615. The interrogator posits the subject’s guilt as a

given and directs his comments toward the reasons why the subject committed the act



                                             11
“rather than court failure by asking the subject whether he did it.” Id., 86 S. Ct. at

1615. The manuals instruct officers to minimize the moral seriousness of the offense

and to cast blame on the victim or on society. Id., 86 S. Ct. at 1615. Interrogators

dismiss and discourage contrary explanations and encourage a story that is “but an

elaboration of what the police purport to know already.” Id., 86 S. Ct. at 1615.

      Here, the detectives’ interrogation followed this approach. After Dock’s

mother came into the interrogation room, Dock marveled at how much the police

already knew even before he stepped foot in the room. When Dock’s mother asked if

the person killed was a drug dealer, Dock responded that he was and that the

detectives had told him that the victim had a long criminal record. And later Dock

related how the detectives knew that he was “innocent” (not the shooter) and that

they just wanted to know why the shooter pulled the trigger. When Dock’s mother

expressed the hope that law enforcement would charge the shooter and let it be a

lesson learned for everyone else, Dock responded by hoping that that would be the

case, and substantiating that expectation, Dock noted that the detectives had made it

clear to him that they already knew what had happened and had not treated him like a

suspect.

      Dock is not mistaken that his interrogation was very similar to those described

in Miranda. But what is not similar is context: Miranda applies only to custodial

interrogations. Id. at 478–79, 86 S. Ct. at 1630. Here, the trial court found that Dock

was not in custody.

                                           12
   B. The detectives and Dock engaged in one of three types of encounters.

      Interactions between law-enforcement officers and the public fall into one of

three categories:

          • consensual encounters,

          • investigatory detentions, and

          • arrests.

State v. Woodard, 341 S.W.3d 404, 410–11 (Tex. Crim. App. 2011).

      1. Consensual encounters involve no restraint.

      Consensual encounters do not implicate search-and-seizure protections. Id. at

411. Law enforcement is free to stop and question anyone; no justification is required.

Id. And the public may, at will, end consensual encounters. Id. Even when the officer

does not explicitly say that a person may ignore the officer’s request, if the person

acquiesces, then the encounter remains consensual. Id. Courts consider all the

circumstances surrounding the interaction to determine whether a reasonable person

in the defendant’s shoes would have felt free to ignore the request or end the

encounter. Id. If a reasonable person could ignore the request or end the interaction,

then no seizure has occurred. Id. Courts take into account the surrounding

circumstances, including time and place, but the officer’s conduct is the most

important factor in deciding whether an interaction was consensual. Id. No bright-line

rule governs when an encounter changes from a consensual one to a seizure, but



                                            13
generally when an officer restrains a citizen’s liberty through force or authority, the

encounter stops being consensual. Id.

      2. Investigative detentions and custodial arrests both involve restraint
         but are distinguished by the degree of restraint.

      In contrast, both investigative detentions and arrests are restraints on a

person’s freedom, but an arrest obviously involves the greater degree of restraint. State

v. Sheppard, 271 S.W.3d 281, 290 (Tex. Crim. App. 2008); Jones v. State, 490 S.W.3d 592,

596 (Tex. App.—Houston [1st Dist.] 2016, no pet.). To determine whether an

encounter is an investigative detention or an arrest, Texas courts again examine the

totality of the circumstances. Curtis v. State, 238 S.W.3d 376, 379 (Tex. Crim. App.

2007); Jones, 490 S.W.3d at 596. Generally, though, if a detention seems to be

something more than would be necessary to simply safeguard the officers and assure

the suspect’s presence during an investigatory period, this suggests the detention is an

arrest. Sheppard, 271 S.W.3d at 291; Jones, 490 S.W.3d at 596.

      “We evaluate whether a person has been detained to the degree associated with

arrest on an ad hoc, or case-by-case, basis.” State v. Ortiz, 382 S.W.3d 367, 372 (Tex.

Crim. App. 2012); Jones, 490 S.W.3d at 596. The “primary question is whether a

reasonable person would perceive the detention to be a restraint on his movement

comparable to a formal arrest, given all the objective circumstances.” Jones,
490 S.W.3d at 596; see also Stansbury, 511 U.S. at 322, 114 S. Ct. at 1528–1529. At least

four general situations may constitute custody: (1) when the suspect is physically



                                           14
deprived of his freedom of action in any significant way, (2) when a law-enforcement

officer tells the suspect that he cannot leave, (3) when law-enforcement officers create

a situation that would lead a reasonable person to believe that his freedom of

movement has been significantly restricted, and (4) when there is probable cause to

arrest and law-enforcement officers do not tell the suspect that he is free to leave.

Dowthitt v. State, 931 S.W.2d 244, 255 (Tex. Crim. App. 1996).

       For the first three situations, the restriction on a person’s freedom of

movement must be the same as that associated with an arrest as distinguished from an

investigative detention. Id.; see Stansbury, 511 U.S. at 322, 114 S. Ct. at 1529.

       Concerning the fourth situation, the officers’ knowledge of probable cause

must be manifested to the suspect. Dowthitt, 931 S.W.2d at 255. Such manifestation

could occur if information substantiating probable cause is related by the officers to

the suspect or by the suspect to the officers. Id. Moreover, given the emphasis on

probable cause as a “factor” in other cases, situation four does not automatically

establish custody; rather, custody is established if the manifestation of probable cause,

combined with other circumstances, would lead a reasonable person to believe that he

is under restraint to the degree associated with an arrest. Id.

   C. The detectives and Dock engaged in a consensual encounter involving
      no restraint.

       Here, Dock agreed to meet with the detectives, and Dock and his mother

voluntarily drove over three hours to the Fort Worth police station. When the



                                             15
encounter started, Detective Galloway told Dock that they were there just to talk, that

Dock was not under arrest, that Dock was free to leave, and that the door was not

locked.

      Three times during the interrogation itself, Detective Galloway expressly told

Dock that he would be free to leave the station when they were finished. First, about

40 minutes in, Dock expressed concerns about whether he would be allowed to leave;

Detective Galloway assured Dock that he would be leaving with his mother after they

were finished. Shortly after the two-hour mark, Detective Galloway again told Dock,

unequivocally, that Dock would be leaving the police station that day. Finally, after

the three-hour mark of the interrogation, Detective Galloway again assured Dock that

he would be walking out of the police station that day.

      And when the interrogation proper was over, Detective Galloway explained to

Dock that he (Detective Galloway) would take the information to the district

attorney’s office and that the district attorney’s office would decide what charges to

bring. Charges of some sort would be brought, Detective Galloway explained, and

once he knew what they were, he would contact Dock.

      While technicians worked on performing a “dump” on Dock’s phone,6 which

Dock consented to, Detective Galloway brought Dock’s mother back to the

interrogation room and informed both of them twice in quick succession that as soon


      6
          “Dumping a cell phone” means making a copy of everything that is on it.


                                           16
as he was through with Dock’s phone, they could leave. About ten minutes later,

Detective Galloway told Dock and his mother that they would have to wait about

another 15 minutes, after which they could go on their way. Detective Galloway later

returned and said that he was going to check on Dock’s phone, that Detective Green

had stepped out, that basically no one was in the area (by this time it was 5:48 p.m.),

and that in case of an emergency, they were to run out; Detective Galloway reminded

Dock and his mother that the door was not locked. Twenty-five minutes later,

needing to use the restroom, Dock’s mother asked Dock if they were locked in, and

Dock responded that he did not think so and that he too needed a restroom break.

Both of them then left the room through the unlocked door.

      That same night, Dock and his mother drove back to Conroe. Detective

Galloway procured an arrest warrant for Dock seven days later, on January 24, 2017,

and as a courtesy, he called Dock to let him know.

      From start to finish, this was a consensual encounter. See Woodard, 341 S.W.3d

at 410–11. The record supports the trial court’s finding that Dock was not in custody.

See Dowthitt, 931 S.W.2d at 255.

      We overrule Dock’s second issue.

II.   Far from circumventing Miranda , the detectives followed it.

      In Dock’s first issue, he argues that the detectives deliberately circumvented

Miranda and relies primarily on Justice Kennedy’s concurring opinion in Missouri v.

Seibert for the proposition that the police cannot use techniques that are calculated to

                                          17
undermine the Miranda warnings. 542 U.S. 600, 622, 124 S. Ct. 2601, 2616 (2004)

(Kennedy, J., concurring). But Siebert, like Miranda, involved a custodial interrogation.

Id. at 604, 124 S. Ct. at 2605. We have already ruled that the trial court did not err by

finding that the interrogation was noncustodial. Without a custodial interrogation,

Miranda does not come into play. Because Miranda was never triggered, there was

nothing to circumvent.

       Indeed, Detectives Galloway and Green followed an example from Miranda

itself to illustrate when warnings are not required:

       In dealing with statements obtained through interrogation, we do not
       purport to find all confessions inadmissible. Confessions remain a
       proper element in law enforcement. Any statement given freely and
       voluntarily without any compelling influences is, of course, admissible in
       evidence. The fundamental import of the privilege while an individual is
       in custody is not whether he is allowed to talk to the police without the
       benefit of warnings and counsel, but whether he can be interrogated.
       There is no requirement that police stop a person who enters a police
       station and states that he wishes to confess to a crime, or a person who
       calls the police to offer a confession or any other statement he desires to
       make. Volunteered statements of any kind are not barred by the Fifth
       Amendment and their admissibility is not affected by our holding today.

Miranda, 384 U.S. at 478, 86 S. Ct. at 1630 (footnote omitted).

       We overrule Dock’s first issue.

III.   Law enforcement is not statutorily prohibited from persuading a suspect
       to give a statement.

       In Dock’s third issue, he argues that his confession should have been

suppressed because the detectives persuaded him to confess and Article 38.21 of the

Texas Code of Criminal Procedure expressly prohibits using persuasion:


                                            18
         A statement of an accused may be used in evidence against him if it
         appears that the same was freely and voluntarily made without
         compulsion or persuasion, under the rules hereafter prescribed.

Tex. Code Crim. Pro. Ann. art. 38.21. Dock contends that the detectives used the

“Reid technique” to extract his statements. 7

         We reject Dock’s argument for three reasons.

         First, Dock’s construction of Article 38.21 would lead to an absurd result—

outlawing persuasion—that the legislature could not have possibly intended. See

Arteaga v. State, 521 S.W.3d 329, 334 (Tex. Crim. App. 2017). “Questioning that is


         A recent law review article summarizes the Reid interrogation as having three
         7

parts:

         (1) tell the suspect you already know for sure he committed the crime,
         and cut off any attempts on his part to deny it; (2) offer the suspect []
         more than one scenario for how he committed the crime, and suggest
         that his conduct was likely the least culpable, perhaps even morally
         justifiable (minimization); (3) overstate the strength of the evidence the
         police have inculpating the suspect—by inventing non-existent physical
         evidence or witness statements, for example—and assuring him he’ll get
         convicted regardless of whether he talks.

Dylan J. French, The Cutting Edge of Confession Evidence: Redefining Coercion and Reforming
Police Interrogation Techniques in the American Criminal Justice System, 97 Tex. L. Rev. 1031,
1039 (2019) (quoting Wyatt Kozinski, The Reid Interrogation Technique and False
Confessions: A Time for Change, 16 Seattle J. of Soc. Just. 301, 311–12 (2018)).

       John E. Reid pioneered the movement away from the physically abusive and
physically coercive interrogation tactics (later known as the “third degree”) that were
frequently used through the mid-20th century. Id. at 1036. For over 50 years, the Reid
Manual, also known as the Interrogator’s Bible, has set the standard in the United
States for interrogation practices. Id. at 1034–35. But French’s article posits a
problem: “unarguably effective at eliciting confessions,” the Reid technique also
“increases the risk of false confessions and deserves attention.” Id. at 1037, 1040.


                                             19
aggressive, emotional, highly persuasive, or intelligently calculated to elicit confessions

does not raise a voluntariness [issue].” Miranda v. State, 08-15-00349-CR,

2018 WL 5862160, at *5 (Tex. App.—El Paso Nov. 9, 2018, pet. granted)8 (not

designated for publication) (referring to Section 6 of Article 38.22 of the Code of

Criminal Procedure, which applies to both custodial and noncustodial statements);

Morales v. State, 371 S.W.3d 576, 589 (Tex. App.—Houston [14th Dist.] 2012, pet.

ref’d); Vasquez v. State, 179 S.W.3d 646, 656–57 (Tex. App.—Austin 2005), aff’d,

225 S.W.3d 541 (Tex. Crim. App. 2007).

      Second, Article 38.21 contains the qualifier “under the rules hereafter

prescribed.” Tex. Code Crim. Pro. Ann. art. 38.21. Dock has not pointed to any “rules

hereafter prescribed” that categorically prohibit using persuasion.

       Third, in Oursbourn v. State, the Texas Court of Criminal Appeals analyzed the

workings of Article 38.21. 259 S.W.3d 159, 169–73 (Tex. Crim. App. 2008). Nowhere

in that discussion is there a categorical prohibition against persuasion.

      We overrule Dock’s third issue.

IV.    Dock did not try to suppress the cell-phone search at trial.

       In his fourth issue, Dock argues that his consent to search his cell phone was

involuntary and that the trial court erred by not suppressing the text-message and



      8
       Both the appellant and the State filed petitions for review; only the State’s was
granted.


                                            20
internet-search evidence procured from that search. But the record shows that Dock

did not preserve this issue for our review.

      Dock’s motion to suppress addressed only his statements; it did not contest

anything concerning the search of his phone. Similarly, although during the

suppression hearing Detective Galloway mentioned that Dock had given him written

consent to “do a cell phone extraction,” Dock asked during argument only that the

court suppress Dock’s statements, a request that was consistent with his motion’s

scope. Finally, when the State offered the evidence garnered from the cell-phone

search, Dock objected—but not on the basis of involuntary consent.

      Because Dock has not preserved his fourth issue, we overrule it. See Tex. R.

App. P. 33.1.

V.    Not having shown error, Dock has no harm to cumulate.

      Finally, in Dock’s fifth issue, he argues that the cumulative harm from the

multiple errors merits reversal. But because Dock has not shown error, there is no

harm to cumulate. See Jenkins v. State, 493 S.W.3d 583, 620 (Tex. Crim. App. 2016). We

overrule Dock’s fifth issue.

                                      Conclusion

      Having overruled Dock’s five issues, we affirm the trial court’s judgment.




                                              21
                                    /s/ Elizabeth Kerr
                                    Elizabeth Kerr
                                    Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: November 21, 2019




                               22